Citation Nr: 0803513	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to exposure to herbicide 
agents.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to exposure to 
herbicide agents.  

3.  Entitlement to service connection for a heart disease.  

4.  Entitlement to a compensable rating for a low back 
disability.  

5.  Entitlement to a compensable rating for a right knee 
disability.

6.  Entitlement to a compensable rating for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for diabetes 
mellitus, type II, an acquired psychiatric disorder, and a 
heart disease; and continued noncompensable ratings for a low 
back disability, right knee disability, and left knee 
disability.  

The claim for service connection for heart disease is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, he was not in Korea 
when Agent Orange was documented to be used there, and has 
not otherwise been shown to have been exposed to Agent 
Orange.    

2.  The veteran's diabetes mellitus, type II, first 
manifested many years after service and is not related to his 
service or any aspect thereof, including exposure to 
herbicide agents.  

3.  The veteran's acquired psychiatric disorder first 
manifested many years after service and is not related to his 
service or any aspect thereof, including exposure to 
herbicide agents.  

4.  The veteran's low back disability is virtually 
asymptomatic at this time.  

5.  The veteran's right knee disability is manifested by 140 
degrees flexion and 0 degrees extension, with pain and 
objective evidence of crepitus.  There is x-ray evidence of 
arthritis.  There is no clinical evidence of edema, effusion, 
ankylosis, subluxation, instability, dislocation, or locking.  

6.  The veteran's left knee disability is manifested by 140 
degrees flexion and 0 degrees extension, with pain and 
objective evidence of crepitus.  There is x-ray evidence of 
osteoarthritis.  There is no clinical evidence of edema, 
effusion, ankylosis, subluxation, instability, dislocation, 
or locking.  


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus, type II, was not 
incurred in or aggravated by his active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110,  
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).  

2.  The veteran's acquired psychiatric disorder was not 
incurred in or aggravated by his active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110,  
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).

3.  The criteria for a compensable rating for a low back 
disability (chronic lumbosacral strain) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5236, 5237, 5243 (2007).

4.  The criteria for a compensable rating for a right knee 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5003, 5257, 5260, 5261 (2007).
  
5.  The criteria for a compensable rating for a left knee 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5003, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including diabetes mellitus, psychoses, and 
cardiovascular diseases, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for disorders including diabetes 
mellitus, type II, will be rebuttably presumed if they are 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2007).  This presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).  The 
veteran in this case did not serve on active duty in Vietnam, 
but contends that he was exposed to herbicides in Korea.  
Thus, the veteran may not be presumed to have been exposed to 
Agent Orange in Vietnam, but he may nevertheless show that he 
was actually exposed to Agent Orange while in Korea.  The 
Department of Defense has indicated that Agent Orange was 
used in Korea from April 1968 to July 1969.  See, e.g., VHA 
Directive 2000-027 (September 5, 2000).  In this case, the 
veteran's service personnel records show that he served in 
Korea between May 1973 and March 1975.  There is no evidence 
that the veteran served in Korea during the period of time 
that Agent Orange has been documented to have been used 
there.  Furthermore, a February 2004 finding by the National 
Personnel Records Center showed that there was no evidence 
that the veteran was exposed to herbicides.  Therefore, 
service connection of diabetes mellitus, type II, and an 
acquired psychiatric disorder, due to exposure to Agent 
Orange, is not warranted.  See 38 C.F.R. § 3.309(e).   

Having determined that the veteran is not entitled to 
presumptive service connection for diabetes mellitus, type 
II, and an acquired psychiatric disorder, the Board must now 
evaluate whether the veteran is entitled to service 
connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 
2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  

Diabetes Mellitus, Type II 

The veteran's service medical records are negative for any 
complaints or treatment relating to diabetes mellitus, type 
II.  At his March 1993 separation examination, the veteran 
was found to have no abnormalities and was not diagnosed with 
diabetes mellitus, type II.  The Board therefore finds that 
the weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
diabetes mellitus, type II.  38 C.F.R. § 3.303(b).  The first           
post-service evidence of diabetes mellitus, type II, is a 
March 2002 private medical report where the veteran was 
diagnosed with new onset diabetes mellitus.  

VA medical records dated from September 2002 to February 2007 
show that the veteran received intermittent treatment for his 
diabetes mellitus, type II.  

A July 2003 Social Security Administration decision granted 
the veteran disability based on severe diabetic and 
musculoskeletal impairments.  

On VA examination in March 2004, the veteran reported being 
diabetic for at least the previous five years, and stated 
that it was controlled well on oral medications.  The 
diagnosis was controlled diabetes mellitus.  

The veteran submitted statements dated in November 2004 and 
July 2005 from treating physicians who opined that the 
veteran's diabetes mellitus was at least as likely as not 
related to exposure to herbicides in Korea during service as 
described by the veteran or found in other records provided 
by the veteran.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
  
The Board places minimal probative value on the November 2004 
and July 2005 medical opinions from the veteran's physicians.  
While the physicians related the veteran's diabetes mellitus 
to his period of active service, this appears to have been 
based primarily upon a history provided by the veteran, 
rather than upon a review of the complete evidence of record.  
The filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, the 
Board finds that the opinions are not supported by adequate 
rationale, as the physicians do not provide reasons as to why 
the diabetes mellitus was related to service.  If the 
examiner does not provide a rationale for the opinion, this 
weighs against the probative value of the opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).  

The first post-service evidence of the veteran's diabetes 
mellitus is in March 2002, approximately 9 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).   In this case, there is no evidence establishing a 
medical nexus between military service and the veteran's 
diabetes mellitus, type II.  Thus, service connection for 
diabetes mellitus is not warranted.  In addition, because 
there is no evidence that the veteran was exposed to Agent 
Orange during service, and the veteran's diabetes mellitus, 
type II, did not become manifest to a compensable degree 
within one year following active service, presumptive service 
connection for diabetes mellitus is not warranted.  

The veteran contends that his current diabetes mellitus is 
related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's diabetes mellitus, type II, began many years after 
service and was not caused by any incident of service.  The 
Board concludes that the diabetes mellitus was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Acquired Psychiatric Disorder 

The veteran's service medical records show that he had 
psychosomatic complaints in December 1976.  In an October 
1979 medical report, the veteran was found to have a slow, 
deliberate gait, grim facial expression, and flat affect in 
relation to his low back injury.  He was referred to the 
mental health clinic for depression.  A November 1979 medical 
report showed the veteran having difficulty sleeping.  His 
affect was brighter, but he was diagnosed with depression.  
In an October 1983 medical report, the veteran reported a 
worsening temper over the previous month.  He denied any 
family or work problems and complained of occasional hot 
flashes.  He was diagnosed with personality conflict.  On 
separation examination in March 1993, the veteran complained 
that he had suffered from nervousness for as long as he could 
remember, but the examiner found no psychiatric 
abnormalities.  Because the veteran's psychiatric system was 
found to be within normal limits on separation and there were 
only four recorded complaints during a twenty-year period of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).    
       
As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
acquired psychiatric disorder.  38 C.F.R. § 3.303(b).  The 
first           post-service evidence of symptoms relating to 
an acquired psychiatric disorder is an April 2003 VA medical 
report where the veteran was diagnosed with anxiety.  In a 
May 2003 VA medical report, the veteran reported that he felt 
a bit depressed.  

VA medical records dated from April 2003 to December 2003 
show that the veteran received intermittent treatment for 
anxiety and depression.  

On VA examination in March 2004, the veteran complained of 
suffering from anxiety that was controlled with medication.  
He reported that he required no sub-specialty care for his 
anxiety.  Examination revealed that the veteran was alert, 
oriented, cooperative, and appropriate.  The diagnosis was 
anxiety, very stable and controlled on medication.  

The veteran submitted a statement dated in November 2004 from 
a treating physician who opined that the veteran's nervous 
condition was at least as likely as not related to exposure 
to herbicides in Korea during service as described by the 
veteran or found in other records provided by the veteran.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
  
The Board places minimal probative value on the November 2004 
medical opinion from the veteran's physician.  While the 
physician related the veteran's acquired psychiatric disorder 
to his period of active service, this appears to have been 
based primarily upon a history provided by the veteran, 
rather than upon a review of the complete evidence of record.  
The filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, the 
Board finds that the opinion is not supported by adequate 
rationale, as the physician does not provide reasons as to 
why the acquired psychiatric disorder was related to service.  
If the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).  

The first post-service evidence of the veteran's acquired 
psychiatric disorder is in April 2003, approximately 10 years 
after his separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's acquired 
psychiatric disorder.  Thus, service connection for an 
acquired psychiatric disorder is not warranted.  In addition, 
because there is no evidence that the veteran was exposed to 
Agent Orange during service, and the veteran's acquired 
psychiatric disorder did not become manifest to a compensable 
degree within one year following active service, presumptive 
service connection for an acquired psychiatric disorder is 
not warranted.  

The veteran contends that his current acquired psychiatric 
disorder is related to his active service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's acquired psychiatric disorder began many years 
after service and was not caused by any incident of service.  
The Board concludes that the acquired psychiatric disorder 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).     

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2007), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint, and the lumbar vertebrae are 
considered groups of minor joints.  38 C.F.R. § 4.45 (2007).      

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  Because there is no X-ray evidence of 
arthritis in the spine, the criteria listed under DC 5003 
cannot serve as a basis for an increased rating for the low 
back disability.  The Board will therefore discuss the 
applicability of the other regulatory criteria for the low 
back disability.  

Low Back Disability 

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2007).

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis (DC 
5240), spinal fusion (DC 5241), or degenerative arthritis of 
the lumbar spine (DC 5242).  Accordingly, the diagnostic 
codes pertaining to these disabilities are not applicable in 
the instant case.

The veteran's lumbar spine disability in this case has been 
rated as 0 percent disabling under DC 5237, the diagnostic 
code for lumbosacral strain, which is evaluated under the 
criteria delineated in the General Rating Formula for 
Diseases and Injuries of the Spine, as discussed above.  38 
C.F.R. § 4.71a, DC 5237 (2007).

On VA examination in March 2004, the veteran made no 
complaints about his service-connected lumbar strain.  The 
diagnosis was history of service-connected lumbosacral 
strain, virtually asymptomatic at this time.  Additionally, 
the veteran's treatment records are negative for any 
complaints or treatment for chronic back pain.    

Under DC 5237, a compensable rating is not warranted unless 
the lumbar spine has forward flexion greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
greater than 120 degrees but not greater than 235 degrees.  
38 C.F.R. § 4.71a, DC 5237 (2007).  Because the veteran's 
lumbosacral strain is asymptomatic at this time, the 
schedular criteria of DC 5237 cannot serve as a basis for an 
increased rating.  

In evaluating whether DC 5243, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the Board notes that under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a higher rating of 10 percent is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Incapacitating episodes are defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Since there is no evidence indicating that the 
veteran experienced any incapacitating episodes, he is not 
entitled to an increased rating based upon incapacitating 
episodes.
  
As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating if his chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  In rating peripheral nerve disability, neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis 
not characterized by organic changes referred to in this 
section will be that for moderate incomplete paralysis, or 
with sciatic nerve involvement, for moderately severe 
incomplete paralysis.  38 C.F.R. § 4.123 (2007).  

The March 2004 VA examination shows that the veteran's low 
back disability is asymptomatic.  Thus, the lack of 
orthopedic manifestations would not warrant a compensable 
rating under the general rating formula.  Similarly, because 
the veteran's lumbosacral strain is asymptomatic, the 
evidence does not support any additional rating for 
neurological impairment. 

The veteran has already been assigned a noncompensable 
disability rating under the rating criteria for lumbosacral 
strain.  The Board finds that the criteria for a compensable 
rating for the spine disability are not met under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's low back disability warrant no more than a 0 
percent rating.  The Board finds that the veteran is not 
entitled to a separate rating for any neurological component 
of his back disability, as there is no objective evidence of 
any neurological manifestations.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right and Left Knee Disabilities 

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2007).  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.  

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's right knee disability and left knee disability 
are rated as noncompensable under DC 5257, which provides for 
recurrent subluxation or lateral instability.  Diagnostic 
Code 5260, which pertains to limitation of flexion of the 
leg, and Diagnostic Code 5261, which contemplates limitation 
of extension of the leg, are also applicable in this claim.  
38 C.F.R. § 4.71a, DCs 5260, 5261 (2007).    

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, no treatment record, or any report of VA 
examination demonstrate any objective finding of dislocation, 
locking, or ankylosis of the bilateral knees.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257.  

On VA examination in March 2004, the veteran's posture and 
gait were normal with no ambulatory aids.  Extremities were 
without edema, and there was good muscle strength in all 
appendages.  There was normal range of motion in the 
bilateral knees without tenderness.  There was considerable 
crepitus to manipulation of the bilateral knees and patella.  
Flexion was 0 to 140 degrees and extension was 0 degrees.  
Stability of medial and lateral collateral ligaments with 
varus, valgus, neutral, and in 30 degrees of flexion, was 
normal.  X-rays of the left knee showed unremarkable study of 
the left knee with no fracture, subluxation, narrowed joint 
space, or any effusion in the joint space.  The diagnosis was 
chronic sprain of bilateral knees, controlled with occasional 
Tylenol III.  

VA medical records dated from November 2002 to February 2007 
show that the veteran received intermittent treatment for 
bilateral knee pain.      

In a January 2003 Social Security Administration medical 
examination, the veteran reported progressive pain in his 
left knee.  He stated that it would get sore from time to 
time and that it had crepitus when he walked.  Examination 
revealed that the veteran's gait favored his left leg while 
walking.  He had a cane but could walk without it.  He had 
normal range of motion in all joints except for his left 
knee, in which he had full extension and flexion of 100 
degrees.  There was crepitus and movement of the left knee.  
An x-ray of the left knee showed mild to moderate 
degenerative changes of the left knee with some narrowing of 
the joint space both medially and laterally.  The diagnosis 
was arthralgia with probable osteoarthritis of the left knee.  

In an April 2007 VA medical report, an x-ray of the right 
knee showed mild arthritis but was otherwise read as normal.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's right knee and left 
knee had full extension, or extension to 0 degrees.  
Extension to 0 degrees warrants a noncompensable rating.  
Diagnostic Code 5261 therefore cannot serve as a basis for an 
increased rating in these cases.  Similarly, DC 5260 cannot 
serve as a basis for an increased rating in these cases.  The 
flexion of the veteran's right knee and left knee would have 
to be limited to 45 degrees in order to warrant an increased 
rating of 10 percent.  Normal flexion in the right knee, as 
demonstrated on all examinations, and flexion limited at most 
to 100 degrees in the left knee, as demonstrated on the 
January 2003 examination, does not warrant a compensable 
rating under DC 5260.  

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in March 2004, the 
veteran did not complain of experiencing flare-ups of his 
bilateral knee disability with pain and swelling.  However, 
even if the veteran did experience flare-up of his right knee 
and left knee disability, there is no evidence which 
suggests, that, on repetitive use, the bilateral knees would 
be restricted by pain or other factors to only 45 degrees 
flexion or 10 degrees extension.  Thus, even considering the 
effects of pain on use, there is no probative evidence that 
the right and left knee are limited in motion to 10 degrees 
extension or 45 degrees flexion, and thus the requirements 
for an increased rating are not met.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show 
that any additional functional limitation would result in the 
veteran warranting any separate compensable ratings for 
limitation of extension and flexion. 

The Board finds that the veteran is also not entitled to an 
increased rating under DC 5257.  A 10 percent rating is 
warranted under DC 5257 for slight recurrent subluxation or 
lateral instability.  Because the veteran's medical records 
and examinations show no evidence of any recurrent 
subluxation or lateral instability, an increased rating for 
his bilateral knee disability is not warranted.  

There is x-ray evidence in this case that demonstrates that 
the veteran's knee disabilities are manifested by arthritis.  
The criteria under DCs 5003 and 5010 apply when limitation of 
motion would be noncompensable under a limitation of motion 
code.  38 C.F.R. § 4.71a, DCs 5003, 5010.  In this case, the 
veteran's bilateral knee disability is noncompensable under 
DC 5260 and DC 5261, which are diagnostic codes predicated on 
limitation of motion.  A January 2003 x-ray of the left knee 
showed mild to moderate degenerative changes of the left knee 
with some narrowing of the joint space both medially and 
laterally, and the diagnosis was arthralgia with probable 
osteoarthritis of the left knee.  Accordingly, the Board 
finds that the veteran is entitled to an increased rating of 
10 percent for his left knee disability.  Similarly, in an 
April 2007 x-ray of the right knee, there was evidence of 
mild arthritis.  The Board thus finds that the veteran is 
also entitled to an increased rating of 10 percent for his 
right knee disability.  There is x-ray evidence of arthritis 
in both knees, with a noncompensable level of limitation of 
motion shown.  While the knee motion was full at the most 
recent examination, the veteran has also complained of pain 
on motion.  Resolving all doubt in favor of the veteran, the 
Board finds that there is some limitation of motion, though 
not to a compensable degree, in both knees.  The 
noncompensable limitation of motion with x-ray evidence of 
arthritis warrants a 10 percent rating in each knee pursuant 
to Diagnostic Code 5003.

In sum, the weight of the credible evidence demonstrates that 
the veteran is entitled to an increased rating of 10 percent 
for his right knee disability and an increased rating of 10 
percent for his left knee disability.  The Board has resolved 
the all doubt in favor of the veteran rule in reaching this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
           
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004, March 2004, 
and August 2005; a rating decision in September 2004; a 
statement of the case in June 2005; and supplemental 
statements of the case in August 2005 and November 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

  
ORDER

Service connection for diabetes mellitus, type II, to include 
as secondary to exposure to herbicide agents, is denied.  

Service connection for an acquired psychiatric disorder, to 
include as secondary to exposure to herbicide agents, is 
denied.  

A compensable rating for a low back disability is denied.  

A 10 percent rating for a right knee disability is granted.  

A 10 percent rating for a left knee disability is granted.  


	(CONTINUED ON NEXT PAGE)





REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2007).

The Board finds that a VA examination would be useful to 
determine whether the veteran's current cardiovascular 
disorder is related to his service.  The veteran was treated 
in service in October 1982, September 1986, June and July 
1991, and March 1993 for complaints of chest pain.  There is 
an opinion of record that the veteran's inservice complaints 
and current heart disease are related.  Therefore, the Board 
finds that an examination is needed to resolve the issues of 
relationship to service.  38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
cardiovascular examination.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be noted in the examination report.  
Specifically the examiner should provide 
the following information:

Is it as likely as not (50 percent 
probability or greater) that the 
veteran's current heart disease is 
causally or etiologically related to 
his complaints of chest pain in 
service?

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


